— In an action for a deficiency judgment, defendant appeals from an order of the Supreme Court, Suffolk County (Rohl, J.), dated December 20,1982, which granted plaintiff’s motion for summary judgment in lieu of a complaint (CPLR 3213) and set the matter down for trial on the issue of damages. Order reversed, on the law, with costs, and motion denied. A secured party seeking a deficiency judgment from the debtor after sale of the collateral bears the *714burden of showing that the sale was made in a “commercially reasonable” manner (see Uniform Commercial Code, § 9-504; Central Budget Corp. v Garrett, 48 AD2d 825). Here, the moving papers fail to set forth any of the facts and circumstances surrounding the sale, and have therefore failed to satisfy a prerequisite to obtaining a deficiency judgment (see Central Budget Corp. v Garrett, supra). Hence, summary judgment was improvidently granted. Lazer, J. P., Mangano, Bracken and Niehoff, JJ., concur.